Citation Nr: 0803696	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-21 970	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
August 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Current bilateral hearing loss is not etiologically 
linked to the veteran's service or any incident therein.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability; a connection between the veteran's 
service and the disability; degree of disability; and the 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In reviewing the veteran's claims of entitlement to service 
connection and for increased disability ratings, the Board 
observes that the RO issued VCAA notice to the veteran in 
August 2003 which informed him of the evidence generally 
needed to support claims of entitlement to service 
connection; what actions he needed to undertake; the need to 
submit any evidence in his possession that pertained to the 
claim; and how the VA would assist him in developing his 
claim.  The August 2003 VCAA notice was issued prior to the 
June 2004 rating decision from which the instant appeal 
arises.  Thus, the Board concludes that the RO provided 
appropriate notice of the information or evidence needed in 
order to substantiate the claim prior to the initial 
decision.  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied with respect to this claim.  

With regard to notice regarding the five elements of an 
appeal, although the veteran was not provided with adequate 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability on 
appeal, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for bilateral hearing loss, any questions as to 
the appropriate disability rating or effective date to be 
assigned is rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Board notes that 
his service medical records are not on file.  In cases where 
a veteran's service medical records are unavailable, through 
no fault of the veteran, there is a "heightened duty" to 
assist the veteran in the development of the case.  See 
generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the 
instant case, the National Personnel Records Center (NPRC) 
has verified that there are no additional service medical 
records available for this veteran.  The veteran has also 
indicated that he does not have any copies of his service 
medical records.  VA medical examination reports and VA and 
private treatment records are of record and were reviewed by 
both the RO and the Board in connection with the veteran's 
claims.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that he currently has bilateral hearing 
loss as a result of his exposure to loud noises in service 
when he fired howitzer shells during basic training.  As 
noted above, when a veteran's service medical records are 
unavailable, VA's duty to assist, and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule (see 
38 U.S.C.A. §§ 71204(d)(1), 5107(b)), are heightened.  O'Hare 
v. Derwinski, supra.; see also Moore (Howard) v. Derwinski. 1 
Vet. App. 401, 404 (1991).  

The Board observes that the only available service record, 
the veteran's August 1955 Separation Report of Examination, 
which notes whispered voice testing was 15/15 bilaterally.  
Moreover, there is no evidence pertaining to hearing loss 
with one year of the veteran's discharge from service.  

While the evidence reveals that the veteran currently suffers 
from bilateral hearing loss as defined by 38 C.F.R. § 3.385, 
the competent, probative evidence of record does not 
etiologically link the veteran's current disability to his 
service or any noise exposure therein.  The June 2004 VA 
audio examiner, after reviewing the veteran's claims file and 
his stated history, indicated that she was unable to 
determine the etiology of the veteran's hearing loss without 
resorting to mere speculation.  As noted above, the medical 
evidence of record indicates that the veteran's audiological 
examination at separation in August 1955, was normal.  
Moreover, the objective evidence indicates that he was 
initially diagnosed with hearing loss in May 2003, almost 50 
years after his discharge.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the veteran's disability and his time in service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Further, VA requested the veteran submit 
evidence etiologically linking his current bilateral hearing 
loss to his service or any incident therein.  However, he has 
not submitted any medical evidence etiologically linking his 
current bilateral hearing loss to service or any in-service 
noise exposure.

Although his service medical records are unavailable, the 
veteran is competent to provide statements as to whether and 
when he was exposed to loud noises during his service.  
Savage v. Gober, 10 Vet. App. 488, at 495-97 (1997).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  However, as a layman without 
proper medical training and expertise, the veteran is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The Board cannot assign any weight to the veteran's 
lay assertion that he currently has bilateral hearing loss as 
a result of in-service acoustic trauma.  Furthermore, as 
noted above, there is no evidence of hearing loss during the 
first year following his discharge from service for the 
purpose of establishing service connection based on a 
presumption that hearing loss was incurred during active 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  
Therefore, the Board determines that the preponderance of the 
evidence is against service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5107(b).  The appeal is denied.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


